Citation Nr: 0947514	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-06 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as due to anxiety disorder.

2.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus, type 
II.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder, to include 
as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk
INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2003 and February 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for tinnitus, hypertension, and anxiety disorder.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on 
his part.


FINDINGS OF FACT

1.  The Veteran's tinnitus was not manifested during service 
or until many years after his discharge and has not been 
linked by competent medical evidence to his military service, 
including to a service-connected disability.

2.  The Veteran's hypertension was not manifested during 
service or until many years after his discharge and has not 
been linked by competent medical evidence to his military 
service, including to his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The Veteran's hypertension was not incurred in or 
aggravated by his military service and is not proximately due 
to, the result of, or chronically aggravated by his
service-connected Type II diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
 That is, by way of letters dated in August 2003, February 
2004, May 2004, October 2005, and August 2007, the RO advised 
the Veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  And for claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued the August 
2003 VCAA notice letter prior to initially adjudicating the 
Veteran's claims in February 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

A more recent March 2006 supplemental statement of the case 
(SSOC) also informed the Veteran of the downstream disability 
rating and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

And since providing the additional notice letters, the RO has 
gone back and readjudicated his claims in the March 2005 and 
October 2005 statements of the case (SOCs) and in the March 
2006, October 2007, and January 2008 SSOCs based on any 
additional evidence received in response to that additional 
notice and since the initial rating decision at issue.  This 
is important to point out because if there was no VCAA notice 
provided prior to the initial adjudication of the claims, or 
for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claims, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claims.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his written communications, service 
treatment records (STRs), service personnel records, private 
medical records, and VA medical records.  

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his claims.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, the 
Board finds that based upon the evidence, which indicates 
that there is no medical nexus evidence otherwise suggesting 
these disabilities are related to his military service - 
including by way of a service-connected disability, in turn 
means an examination and opinion are not needed to fairly 
decide these claims.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

It also deserves mentioning that, in response to the most 
recent January 2008 SSOC Notice of Response form, the Veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claims be decided as soon as 
possible.

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

General Regulations and Statutes for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for Tinnitus

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the Veteran has submitted competent statements 
indicating he has tinnitus.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  Because, by its very nature, it is inherently 
subjective, the Veteran is competent to attest to having it, 
even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

So the determinative issue is whether the Veteran's tinnitus 
is attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of or treatment for tinnitus.  At his April 1969 
military separation examination, he did not report any 
problems with his hearing, and he indicated he was "in good 
health."  His military service ended in April 1969.

Post-service, the Veteran was treated by the VA Medical 
Center (VAMC) and private physicians from 1988 to 2007 for 
tinnitus.  The Veteran left the service in 1969 and did not 
complain of symptoms until almost 20 years later.  This 
intervening lapse of so many years between his separation 
from military service and the first documented manifestation 
of this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

The Veteran's contentions notwithstanding, none of the VAMC 
or private physicians that have had occasion to evaluate or 
examine him, or anyone else for that matter, have attributed 
the tinnitus to his military service.  They only recounted 
his self-reported history, without also personally commenting 
on whether his current tinnitus is indeed traceable back to 
his military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  In short, there is no basis to grant the 
Veteran's claim on a direct basis.  

The claim of service connection for tinnitus also cannot be 
granted on the alternative theory or premise that it is 
secondary to his anxiety disorder, meaning proximately due 
to, the result of, or chronically aggravated by his anxiety 
disorder because the anxiety disorder is not a service-
connected disability.  38 C.F.R. § 3.310(a), (b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Veteran is not currently service connected for 
anxiety disorder, and even assuming for the sake of argument 
that he was, there is no supporting medical nexus evidence 
establishing the necessary correlation or linkage between the 
anxiety disorder and his tinnitus.  

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
tinnitus, he does not have the necessary medical training 
and/or expertise to give a probative opinion on the cause of 
his current disability - and, in particular, whether this 
disability is traceable back to his military service.  This 
is a medical, not lay, determination.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The fact of the matter is there is no 
indication he had complaints concerning his tinnitus either 
while in service or for many years after his discharge.  So 
his contentions to the contrary, even if competent, are not 
credible.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(indicating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for tinnitus.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilber v. Derwinski, 1 Vet. App. 61 (1991).  
Accordingly, the appeal is denied.

Entitlement to Service Connection for Hypertension

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the Veteran has the required diagnosis of a current 
hypertension disability.  This is evident from his November 
2005 VA compensation examination for diabetes mellitus, which 
also diagnosed essential hypertension.  So there is no 
disputing he has this claimed condition.

So the determinative issue is whether the Veteran's 
hypertension is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of or treatment for hypertension.  At his April 
1969 military separation examination, he did not report 
complaints of hypertension or high blood pressure, and he 
indicated he was "in good health."  His military service 
ended in April 1969.

Post-service, the Veteran was treated by the VAMC and private 
physicians from 1987 to 2007 for hypertension.  The Veteran 
left the service in 1969 and did not complain of symptoms 
until almost 20 years later.  This intervening lapse of so 
many years between his separation from military service and 
the first documented manifestation of this claimed disorder 
is probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

The Veteran's contentions notwithstanding, none of the VAMC 
or private physicians that have had occasion to evaluate or 
examine him, or anyone else for that matter, have attributed 
the hypertension to his military service.  They only 
recounted his self-reported history, without also personally 
commenting on whether his current hypertension is indeed 
traceable back to his military service, including to any 
trauma he may have sustained or disease contracted.  In 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the Court held 
that the Board is not required to accept a medical opinion 
that is based on a reported history and unsupported by 
clinical findings.  See also Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.)  In short, there is no basis to grant the 
Veteran's claim on a direct or presumptive incurrence basis.  

The claim also cannot be granted on the alternative theory of 
secondary service connection, that is, on the premise that 
the Veteran's hypertension was caused or aggravated by the 
service-connected diabetes mellitus.  38 C.F.R. § 3.310.  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995); Wallin v. West, 11 Vet. App. 
509, 512 (1998).  And, there simply is no medical evidence of 
record providing this required link.  

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
hypertension, he does not have the necessary medical training 
and/or expertise to give a probative opinion on the cause of 
his current disability - and, in particular, whether this 
disability is traceable back to his military service.  This 
is a medical, not lay, determination.  Jandreau, 492 F.3d at 
1377; Barr v. Nicholson, 21 Vet. App. at 310; see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. at 469.  
The fact of the matter is there is no indication he had 
complaints concerning his hypertension either while in 
service or for many years after his discharge.  So his 
contentions to the contrary, even if competent, are not 
credible.  Rucker v. Brown, 10 Vet. App. 67 (1997).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Regrettably, the Board must remand the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include anxiety disorder, for further development and 
consideration.  Although the Board sincerely regrets this 
additional delay, it is necessary to ensure there is a 
complete record upon which to decide this claim so the 
Veteran is afforded every possible consideration.

The Veteran asserts that his current anxiety disorder was 
caused or chronically aggravated by his service-connected 
diabetes mellitus.  A disability can be service connected if 
it is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In cases, as here, involving a claim of secondary service 
connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. 
Brown, 7 Vet. App. 134 (1994).

Concerning this required medical nexus, in a statement dated 
April 2004, Dr. J.A.W. indicated that, as a result of the 
Veteran's service-connected diabetes mellitus, the Veteran 
currently suffers from anxiety.  In light of such opinion, 
the Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed acquired psychiatric 
disorder, to include anxiety disorder, to include whether it 
is proximately due to, the result of, or chronically 
aggravated by his service-connected diabetes mellitus.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA psychiatric examination 
to ascertain the nature and etiology of 
his claimed acquired psychiatric 
disability, to include ascertaining the 
relationship between the Veteran's 
claimed disability and any service-
connected disability.  The claims folder 
should be reviewed in conjunction with 
the examination.  The examiner should 
respond to the following:

a)  Please identify any and all diagnoses 
related to an acquired psychiatric 
disability;

b)  If the Veteran has an acquired 
psychiatric disability, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any 
psychiatric disability is either causally 
related to active service or proximately 
due to a service-connected disability, to 
include diabetes mellitus, type II;

c)  If the Veteran has an acquired 
psychiatric disability not causally 
related to service or proximately caused 
by a service-connected, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any 
psychiatric disability is aggravated 
(made permanently worse) by a service-
connected disability, to include diabetes 
mellitus, type II  If so, the examiner 
must indicate the baseline level of 
disability prior to such aggravation.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  In formulating an opinion, 
the examiner should consider and discuss 
the April 2004 opinion of Dr. J.A.W.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate and explain why it 
would be speculative to respond.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


